Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s 08/03/2022 After Final Consideration Pilot Program 2.0 submission in the Application 16/991,035 by WEI for “COMMUNICATIONS DEVICE AND METHOD FOR TRANSMITTING DATA IN RESOURCES CORRESPONDING TO A BUFFER STATUS REPORT”, filed on 08/12/2020.  

Terminal Disclaimer
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10779343 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Per the 08/03/2022 Amendment:  
Claims 5 and 7 are cancelled.
Claims 1-2, 6 and 11-14 are amended. 
Claims 1-4, 6, 8-20 are pending.

In view of the Terminal Disclaimer filed and approved on 08/03/2022, the provisional rejection based on nonstatutory double patenting has been withdrawn.

In view of the following claimed features, i.e., “receive, from the infrastructure equipment, an indication of a quality of service (QoS) with which data is to be communicated to the remote communications device in accordance with one or more predetermined conditions, the indication of the QoS including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant; and determine whether the data is delay tolerant in accordance with the indication of the QoS.” (claim 1); “instruct another one of the remote communications devices to act as a second relay device depending upon the link quality between the remote communications device to act as the second relay device and the infrastructure equipment and the remote communications device to act as the second relay device and the one or more other remote communications devices.” (claim 4); “determine whether another of the communications devices should act as a second relay device based upon the link quality between the communications devices and the infrastructure equipment and the communications device and the one or more other remote communications devices, in combination with the amount of uplink data for transmission to the infrastructure equipment; and instruct the other communications device to act as a second relay device.” (claim 6) in combination with the other limitations, the previous rejections to said claims are withdrawn.

Allowable Subject Matter
Claims 1-4, 6, 8-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 08/03/22) have been fully considered and have been found to be persuasive. These remarks, along with the claimed features: “receive, from the infrastructure equipment, an indication of a quality of service (QoS) with which data is to be communicated to the remote communications device in accordance with one or more predetermined conditions, the indication of the QoS including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant; and determine whether the data is delay tolerant in accordance with the indication of the QoS.” (claim 1); “instruct another one of the remote communications devices to act as a second relay device depending upon the link quality between the remote communications device to act as the second relay device and the infrastructure equipment and the remote communications device to act as the second relay device and the one or more other remote communications devices.” (claim 4); “determine whether another of the communications devices should act as a second relay device based upon the link quality between the communications devices and the infrastructure equipment and the communications device and the one or more other remote communications devices, in combination with the amount of uplink data for transmission to the infrastructure equipment; and instruct the other communications device to act as a second relay device.” (claim 6) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

With respect to independent claim 1, BUCKNELL et al. (US20120236782A1) teaches A communications device acting as a relay device configured to communicate with an infrastructure equipment of a mobile communications network, the communications device comprising: (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 (i.e. a communication device) acting as a relay device configured to communicate with DeNB 220 (i.e. an infrastructure equipment of a mobile communications network) and UEs 1-2 (i.e. remote communications device operating with the mobile communications network).)
a receiver configured to receive signals representing data from a remote communications device for transmission to the infrastructure equipment, (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 acting as the relay device configured to receive signals representing data from the remote communications device (i.e. UE 211/212) for transmission to the DeNB 220. Note, BUCKNELL does not explicitly describe receiver, transmitter, and controller.)
a transmitter configured to transmit signals representing the received data to the infrastructure equipment, (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 configured to transmit the signals to the DeNB 220.)
a controller configured to control the transmitter to transmit the signals to the infrastructure equipment and to receive the signals from the remote communications device to relay uplink data from the remote communications device to the infrastructure equipment, (BUCKNELL, see Fig. 10, paragraphs 130-135, teach the relay node 240 performing uplink and downlink QoS reporting to relay uplink data from the UEs 211/212 to the DeNB 220.) 
and a buffer configured to store the data received from the remote communications device, wherein the controller is configured in combination with the transmitter, the receiver and the buffer (BUCKNELL, see Fig. 10, paragraphs 130-135, teach buffers for storing the data received from the UEs.) 
to detect that uplink data received from the remote communications device and stored in the buffer should be transmitted to the infrastructure equipment, (BUCKNELL, Fig. 6, paragraphs 115-116, teach detecting uplink data as data streams, received from the UEs, stored in buffer per QoS labels and to be transmitted to the DeNB 220.)
	to transmit to the infrastructure equipment a buffer status report message indicating that the communication device has uplink data for transmission to the infrastructure equipment, (BUCKNELL, Fig. 6, paragraphs 115-116, teach the relay node transmitting a buffer status report to the DenB 220 indicating uplink data for transmission.)
to receive in response to transmitting the buffer status response message an indication of communications resource in which the uplink data is to be transmitted, (BUCKNELL, Fig. 10, paragraphs 135-137, teach receiving an indication (e.g. threshold indication) adjusting radio resources (i.e. communication resource in which the uplink data is to be transmitted).)
and to transmit the data from the buffer to the infrastructure equipment in the indicated communications resources. (BUCKNELL, see Fig. 10, paragraphs 135-137, teach transmitting the data to the DeNB according to the adjusted threshold and specific QoS labels.)

With respect to independent claims 4 and 6, BUCKNELL et al. (US20120236782A1) teaches a controller configured to control the receiver to receive the signals and to control the transmitter to transmit the signals, wherein the controller is configured in combination with the receiver and the transmitter to receive from one of the communications devices acting as a relay device (BUCKNELL, see Fig. 10, paragraphs 130-135, teach the relay node 240 (i.e. one of the communication devices acting as a relay) performing uplink and downlink QoS reporting to relay uplink data from the UEs 211/212 to the DeNB 220.) an aggregated buffer status report representing a combination of one or more buffer status reports received from each of one or more remote communications devices for which the communications device is acting as a relay device, (BUCKNELL, Fig. 6, paragraphs 115-116, teach detecting uplink data as data streams, received from the UEs, stored in buffer per QoS labels and to be transmitted to the DeNB 220. Furthermore, Fig. 6, paragraphs 115-116, teach the relay node combining buffer status reports (i.e. aggregated buffer status reports) received from each of the remote communication devices.)
the aggregated buffer status report representing an amount of uplink data for transmission to the infrastructure equipment from the one or more remote communications devices, (BUCKNELL, Fig. 6, paragraphs 115-116, teach the relay node combining buffer status reports (i.e. aggregated buffer status reports) received from each of the remote communication devices. Furthermore, the buffers status reports are combined with a value representing the amount of uplink data for transmission.)
and to transmit to the communications device acting as the relay device an allocation of communications resources for one or both of transmitting the uplink data from the communications device acting as a relay device for reception by the infrastructure equipment, or for transmission by the one or more remote communications devices to be received by the communications device acting as the relay node. (BUCKNELL, Fig. 10, paragraphs 135-137, teach receiving an indication (e.g. threshold indication) adjusting radio resources (i.e. communication resource in which the uplink data is to be transmitted). Furthermore, Fig. 10, paragraphs 135-137, teach transmitting the data to the DeNB according to the adjusted threshold and specific QoS labels.)


Faurie et al. (US20160338095A1) teaches to transmit to the remote communications device a buffer status report message indicating that the communications device acting as a relay node has data for transmission to the remote communications device, (FAURIE, Fig. 8, paragraph 90, teach a first UE acting as a relay performs relay discovery/selection for direct communication with a second UE (i.e. transmitting a message indicating that the relay node has data for transmission to the remote communications device), to receive in response to the buffer status response message a scheduling request message from the remote communications device, (FAURIE, Fig. 8, paragraph 90, step 3, teach receiving a resource allocation request (i.e. a scheduling request message). to transmit an indication of communications resource to the remote communications device in which the data is to be transmitted, (FAURIE, Fig. 8, paragraph 90, steps 4-5, teach transmitting a resource allocation grant (i.e. an indication of communications resource in which the data is to be transmitted).) 

However, none of these references, taken alone or in any reasonable combination, teach the following claimed features: “receive, from the infrastructure equipment, an indication of a quality of service (QoS) with which data is to be communicated to the remote communications device in accordance with one or more predetermined conditions, the indication of the QoS including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant; and determine whether the data is delay tolerant in accordance with the indication of the QoS.” (claim 1); “instruct another one of the remote communications devices to act as a second relay device depending upon the link quality between the remote communications device to act as the second relay device and the infrastructure equipment and the remote communications device to act as the second relay device and the one or more other remote communications devices.” (claim 4); “determine whether another of the communications devices should act as a second relay device based upon the link quality between the communications devices and the infrastructure equipment and the communications device and the one or more other remote communications devices, in combination with the amount of uplink data for transmission to the infrastructure equipment; and instruct the other communications device to act as a second relay device.” (claim 6) in combination with the other limitations, the previous rejections to said claims are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412